Per Curiam.
We have never had any doubt of the right of a creditor to apply any money paid to him to the payment of the interest due at the time, whether the year be expired or not. A creditor is not bound to receive a partial payment. If he does, it is a favor or accommodation to the debtor, and the creditor must not be put in a worse situation than if the whole debt had been paid. We consider that interest accrues and is due from day to day, and therefore that a creditor has a strict right to pay the interest accrued in the first place, at any time when a payment is made. And we apprehend the case is the same where interest is reserved and payments are made before the principal is due.